Citation Nr: 1615684	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  15-06 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for colon cancer with lung metastasis, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1960 to October 1960 and from December 1962 to January 1970, with confirmed service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When this case was before the Board in July 2015, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


FINDING OF FACT

Colon cancer was not present until more than one year after the Veteran's discharge from service and is not etiologically related to service; his lung cancer is metastatic from the colon.


CONCLUSION OF LAW

Colon cancer with lung metastasis was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a letter sent in February 2012, prior to the initial adjudication of the claim.  

The record also reflects that the Veteran's service treatment records (STRs), service personnel records, available private treatment records, and post-service VA medical records have been obtained.  In addition, the Veteran was afforded a VA examination in April 2012 in response to his claim and a VA addendum opinion was obtained in September 2015 pursuant to the Board's July 2015 remand directive.  The Board finds the VA examination report and addendum opinion to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.).  Therefore, the Board finds that there has been substantial compliance with the July 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

38 U.S.C.A. § 1116(a) provides presumptive service connection on the basis of herbicide exposure in service for enumerated diseases manifested to a degree of 10 percent or more within a specified time period.  38 U.S.C.A. § 1116; 38 C.F.R.     §§ 3.307, 3.309(e), 3.313.  Colon cancer is not among the diseases subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).

The Board notes that a presumption of service connection is not the sole method for establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that his exposure to herbicides while serving in the Republic of Vietnam caused or contributed to his colon cancer with lung metastasis.  

Private treatment records from Central Georgia Cancer Care indicate the Veteran completed treatment for a 2005 diagnosis of colorectal carcinoma with isolated lung metastasis in August 2006.

In an April 2012 VA examination report, the examiner noted a review of the Veteran's claims file and indicated that the Veteran was treated for lung metastasis from primary colon cancer with a 2005 surgical resection of the left lung followed by a year of chemotherapy with no recurrence.  The examiner provided a detailed review of the Veteran's medical history as reported in private treatment records, noted the Veteran's current symptoms, and diagnosed no objective evidence of lung cancer because an isolated lung metastasis was from the primary site of colon cancer and there was no evidence of primary lung cancer.  The examiner opined that the Veteran's lung cancer metastasis from colon cancer primary was not related to military service because colon cancer was not a malignancy that was recognized as being presumptively related to Agent Orange exposure.

Pursuant to a July 2015 remand, a VA addendum opinion was provided in September 2015.  The VA examiner again noted review of the Veteran's claims file and opined it was less likely as not that the Veteran's colon cancer with lung metastasis had onset during active service or was related to any disease, event, or injury in active service, to include his presumed Agent Orange exposure.  The examiner explained that there was no evidence in the medical literature to support a direct causal link between Agent Orange exposure and colon cancer, noting that gastrointestinal cancers were extensively studied in populations exposed to herbicides and there has not been a link between the exposures and gastrointestinal cancer.

After careful review of the record, the Board finds that service connection is not warranted for the Veteran's colon cancer with lung metastasis.  The evidence of record fails to show that the Veteran had colon cancer within one year following his discharge from service, or that it is etiologically related to service.

The Board notes that the Veteran has a diagnosis of colon cancer with lung metastasis; however, there is no medical evidence suggesting the presence of colon cancer within one year of the Veteran's discharge from service and the Veteran has not alleged that he noticed symptoms attributed to colon cancer in service or within one year after his discharge from service.  The medical evidence first documents evidence of colon cancer in 2005, about 35 years after the Veteran's separation from active service.  

The Board also notes that the Veteran's exposure to herbicides in service is presumed based upon his service in the Republic of Vietnam; however, colon cancer is not subject to presumptive service connection on the basis of herbicide exposure.

Further, there is no competent evidence of a nexus between the Veteran's colon cancer and his active service, to include herbicide exposure.  Although the Veteran might sincerely believe that his claimed disability is related to herbicide exposure, as a lay person, he does not possess the medical expertise required to provide an opinion linking his colon cancer to herbicide exposure.  The medical evidence addressing the alleged connection between herbicide exposure in service and the disability at issue is against the claim.

Accordingly, this claim must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.




ORDER

Service connection for colon cancer with lung metastasis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


